Thomas, J.:
The complaint alleges that defendants permitted heaps of ice to form on the sidewalk in front of their premises, with notice thereof, but without effort to arrest the accumulation or to remove the obstruction, and that plaintiff slipping thereon was injured. Such passivity is not actionable wrongdoing. (Moore v. Gadsden, 93 N. Y. 12; Mullins v. Siegel-Cooper Co., 183 id. 129; City of Rochester v. Campbell, 123 id. 405, 410; Brown v. Wysong, 1 App. Div. 423; Rohling v. Eich, 23 id. 179; English v. Kwint, 140 id. 509; Connolly v. Bursch, 149 id. 772.)
The order of the County Court of Queens county should be reversed, with ten dollars costs and disbursements, and the motion on the pleadings for judgment for the dismissal of the complaint, with costs, granted, with ten dollars costs of the motion.
Jenks, P. J., Carr, Stapleton and Putnam, JJ., concurred.
Order of County Court of Queens county reversed, with ten dollars costs and disbursements, and the motion on the pleadings for judgment for the dismissal of the complaint, with costs, granted, with ten dollars costs of the motion.